DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to communication filed on 10/12/2021 and Examiner’s initiated interview held on 02/09/2022 with Applicant’s representative, Elliot Karlin (Reg. No. 72946).

Status of Claims
	In Applicant’s amendment filed on 10/12/2021, claims 21 and 31 have been amended; claims 1-20 are canceled; claims 21-40 remain pending.

Response to Arguments
Double Patenting Rejections:
	The previous non-statutory double patenting over claims 1-14 of U.S. Patent No. 10,306,331 in view of Nakajima is hereby withdrawn in view of Applicant’s amendment and remarks dated 10/12/2021.

Rejections Under 35 U.S.C. §103:
	Applicant’s arguments for claims 21 and 31, previously rejected under 35 U.S.C. §103(a) as being unpatentable over Mineyama (US 2002/0042916) in view of Nakajima et al. (US 2002/0076195), have been fully considered and are found persuasive.  Accordingly, the previous rejections of claims 21 and 31 (and their respective 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21 and 31 recite, among other things, the limitations for “identifying one or more stored recordings” and “including an option to shorten an expiration date of the one or more stored recordings, wherein the option to shorten the expiration data of the one or more stored recordings orders the one or more stored recordings based on an impact on recording of the specific media content”.  Applicant’s specification does not 
[0141]       Additionally, the viewer may select a program for recording at any time, and the recording window may conflict with other scheduled recordings, or there may not be sufficient space obtainable when the program must be recorded. The invention includes unique and novel methods of resolving such conflicts.

[0145]       With respect to Fig 7, a flowchart is shown describing the steps taken to schedule a recording in the preferred embodiment. First, an ordered list of showings of the program of interest are generated 701. Although a preferred embodiment of the invention orders these showings by time, such that the recording is made as soon as possible, any particular ordering might be chosen. Each showing in this list 702 is then checked to see if input 703 or space 704 conflicts occur as described above. If a showing is found with no conflicts, then the program is scheduled for recording 705. 
[0146]       Otherwise, a preferred embodiment of the invention selects only those 
showings of the program which have no input conflicts 706. Referring again to Fig. 6, one can see that over the lifetime of a recording the amount of available space will vary as other programs are recorded or expire. The list of showings is then sorted, preferably by the minimum amount of available space during the lifetime of the candidate recording. Other orderings may be chosen. 
[0147]       Referring again to Fig. 7, for each candidate showing, the viewer is presented with the option of shortening the expiration dates on conflicting programs 708, 709. This ordering results in the viewer being presented these choices in order from least impact on scheduled programs to greatest 707; there is no requirement of the invention that this ordering be used versus any other.

	As seen in paragraphs [0147] and [0141] above, the specification only describes presenting the option of shortening the expiration dates on conflicting programs, wherein the conflicting programs refer to other scheduled programs for recording.  The specification clearly does not provide sufficient description for “identifying one or more stored recordings” and “including an option to shorten an expiration date of the one or more stored recordings” as claimed.  Furthermore, para. [0147] only discloses the ordering results in the viewer being presented these choices in order from least impact on scheduled programs to greatest.   The specification clearly does not provide sufficient description for the limitation “the option to shorten the expiration data of the one or more stored recordings orders the one or more stored recordings based on an impact on recording of the specific media content” as claimed.
	For the reasons cited above, claims 21 and 31 fail to comply with the written description requirement.
	
	Claims 22-30 and 32-40 depend from one of claims 21 and 31, but fail to remedy the deficiencies described above in claims 21 and 31.  Hence, claims 22-30 and 32-40 are considered accordingly.

Relevant Prior-Art
The Examiner notes that there exists the following prior-art that could be relevant to the claimed invention based on a comparison between the applicable paragraphs of the instant application (e.g., para. [0139]-[0153]) and the corresponding sections of the prior-art:
WO 00/059223 A1 with PUBLICATION DATE 05-Oct-2000:  Pages 28-31 of WO 00/059223 A1 match word-by-word with para. [0139]-[0153] of the instant application’s specification.  Hence, WO 00/059223 A1 could potentially be relevant to the claimed invention under 35 U.S.C. §102(a).
US 2010/0146551 with PRIORITY DATE 20-Oct-1999:  Paragraphs [0142]-[0157] of US 2010/0146551 match word-by-word with para. [0139]-[0153] of the instant application’s specification.  Hence, US 2010/0146551 could potentially be relevant to the claimed invention under 35 U.S.C. §102(e).
US Patent No. 8,347,337 with ISSUED DATE 01-Jan-2013:  Claims 1 and 8 of the Patent claim the subject matter suggested in claims 21 (and 31) of the instant application.  Therefore, there exists a potential obviousness-type double-patenting rejection by combining claims 1 and 8 of the patent and previous prior-art refences cited in the Non-Final Office Action mailed 07/12/2021.
Therefore, the Examiner suggests that Applicant consults the aforementioned prior-art when amending the claim language for future submission for examination.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIEN M NGUYEN/Examiner, Art Unit 2423            
                                                                                                                                                                                            /BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423